BROCK, C.J., and BRODERICK, j.,
dissenting. “Whenever this court has been able to ascertain from briefs or oral arguments that a remand is necessary to complete the record or to prevent injustice, the case has been continued in this court and the remand has been allowed.” Rautenberg v. Munnis, 107 N.H. 446, 448 (1966). Because these considerations are pertinent to this case, we would grant the motion for reconsideration and remand to the trial court.
The record supports that the parties agreed the issues of the constitutionality of the statewide property tax statute and the appropriate remedy in the event the tax was struck down would be tried separately. As pointed out in our dissent in the opinion on this matter, these issues carry different burdens of proof and the question of the harm suffered by the operation of the property tax is relevant to the issue of remedy. At trial on the constitutionality of the statute, the trial court applied existing law, listened to evidence for six days, and issued a sound and persuasive sixty-page ruling in favor of the plaintiffs. On appeal, this court adopted a new, higher burden of proof to which constitutional challenges to taxing schemes are to be held and ruled that the plaintiffs failed to meet that burden. Although we believe that this higher burden was met at trial, “[t]his determination is properly committed to the trial court in the first instance.” Hayes v. Newspapers of N.H., 141 N.H. 464, 466 (1996). The trial court and the plaintiffs ought not be penalized for failing to apply a burden of proof not yet in existence in New Hampshire law. See New Hampshire Supply Co. v. Steinberg, 119 N.H. 223, 231 (1979) (“The trial court understandably, did not apply the rule of law we enunciate today .... We, therefore, remand the case to the trial court to determine . . . whether [the new legal standard is met].”).
The majority and the dissent agree that the statewide property tax system is seriously flawed. Given the significance of this case to every taxpayer in the State of New Hampshire, to prevent injustice this court should remand to allow the plaintiffs an opportunity to *405satisfy the new burden of proof adopted by the majority on appeal. See Shannon v. Foster, 115 N.H. 405, 407 (1975).